DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 10-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2003/0070858).
[Claim 1] Regarding claim 1, Kondo discloses a fuel cell vehicle, comprising: a front fuel cell mounted in a first space (23); a rear fuel cell (See annotated FIG 4, fuel cells 23 and 50 are rear of the front fuel cell 23 in annotated FIG 2) mounted in a second space located at a rear side of the first space based on a first direction in which the fuel cell vehicle travels (Annotated FIG 4 shows the three rear fuel cells and is exemplary with 2 placed beneath the cabin and 1 in the rear); and first and second body frames (See annotated FIG 3 showing frame rails 42) extending in a first direction (Longitudinally) and being opposite each other in a second direction (Laterally) that intersects the first direction (See annotated FIG 3), wherein a space between the first body frame and the second body frame (See annotated FIG 3), spaced apart from each other in the second direction (See annotated FIG 3), comprises the first space and the second space (See annotated FIG 3, each fuel cell 23/50 location defines a space), and wherein the front and read fuel cells are mounted to the first and second body frames (See annotated FIG 3); and the rear fuel cell comprising a top surface that is lower than a top surface of the front fuel cell relative a ground (Regarding relative positioning of fuel cells, see Gardner V. TEC Svst, 725 F.2d 1339,  220 USPQ 777 (Fed. Cir. 1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Here, Kondo provides exemplary placement of a plurality of fuel cells that would operate in the same manner if repositioned based on individual vehicle applications).

    PNG
    media_image1.png
    475
    648
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    817
    677
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    746
    560
    media_image3.png
    Greyscale

 [Claim 3] Regarding claim 3, Kondo discloses the fuel cell vehicle according to claim 1, further comprising:  a cabin (Seats 40 are the cabin area); and a loading part located at a rear side of the cab (the “loading part is the area behind the cabin area) wherein the cab and the loading part are each supported by the first and second body frames (See annotated FIG 4).
[Claim 8] Regarding claim 8, Kondo discloses the fuel cell vehicle according to claim 3, wherein the front fuel cell is mounted to a lower end of the cab (See annotated FIG 4, two fuel cells 50 are mounted adjacent the bottom of the cabin).
 [Claim 10] Regarding claim 10, Kondo discloses the fuel cell vehicle according to claim 3, wherein the top surface of the front fuel cell is located between a top surface of each of the first and second body frames and a bottom surface of the cab (Regarding, relative positions, the argument set forth in claims 1 and 22 are incorporated herein).
[Claim 11] Regarding claim 11, Kondo discloses the fuel cell vehicle according to claim 3, wherein the rear fuel cell is mounted below the loading part (The rear fuel cell of Kondo is mounted beneath where a driver would load items, for example in a trunk).
[Claim 12] Regarding claim 12 Kondo discloses the fuel cell vehicle according to claim 11, wherein the top surface of the rear fuel cell is lower than a bottom surface of the loading part on relative to the ground (Regarding, relative positions, the argument set forth in claims 1 and 22 are incorporated herein).
 [Claim 16] Regarding claim 16,  Kondo discloses the fuel cell vehicle according to claim 3, further comprising: a plurality of front connection members configured to connect the front fuel cell to the first and second body frames (See annotated FIG 3 showing connections of the frame rails and fuel cells); and a plurality of rear connection members configured to connect the rear fuel cell to the first and second body frames (See annotated FIG 3 showing connections of the frame rails and fuel cells).
 [Claim 17] Regarding claim 17, Kondo discloses the fuel cell vehicle according to claim 16, further comprising a plurality of common connection members configured to connect some of the plurality of front connection members and some of the plurality of rear connection members to the first and second body frames (See annotated FIG 3 showing connections of the frame rails and fuel cells. Connections are generic or common to reduce cost and manufacturing complexity).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2003/0070858) in view of Kawasaki et al. (US 2003/0189334).
[Claim 4] Regarding claim 4, Kondo discloses the fuel cell vehicle according to claim 3.
-However, it fails to disclose further comprising a hydrogen storage located between the cab and the loading part in the first direction.
-Nevertheless, Kawasaki discloses in FIG 3, a hydrogen supply between the rear space and the cabin,
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Kondo to have the hydrogen supply between the fuel cells in a vehicle length direction as taught by Kawasaki in order to increase driving range.

    PNG
    media_image4.png
    876
    716
    media_image4.png
    Greyscale



3.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2003/0070858) in view of Inque et al. (US PG Pub 2019/0263450).
[Claim 22] Regarding claim 22, Kondo discloses the fuel cell vehicle, comprising: a front fuel cell (23) mounted in a first space (See annotated FIG 2); a rear fuel cell (23 and 50) mounted in a second space located at a rear side of the first space based on a first direction in which the fuel cell vehicle travels (See annotated FIGS 3-4); wherein the first space and second space are between the left body frame and the right body frame (See annotated FIG 3, the fuel cells create adjacent spaces between longitudinal and lateral frames), and the front fuel cell and the rear fuel cell are each mounted to both the left body frame and to the right body frame (See annotated FIG 3).
-However, it fails to disclose the left and right body frames extending continuously longitudinally in the first direction.
-Nevertheless, Inque discloses continuous frame rails for a vehicle in the annotated FIG 2 below. 
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Kondo to have an embodiment with continuous frame rails as taught by Inque for truck and utility vehicle applications which conventionally employ continuous frame rails.











    PNG
    media_image5.png
    849
    742
    media_image5.png
    Greyscale

Allowable Subject Matter
1.	Claims 5-7, 9, 13-15 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614         
                                                                                                                                                                                               /Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614